WILSON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-06-022-CR

         2-06-023-CR





JEFFREY SCOTT WILSON	APPELLANT



V.



STATE OF TEXAS	STATE



------------



FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On January 6, 2006, appellant Jeffrey Scott Wilson pled guilty to “Possession/Transport Chemicals With Intent to Manufacture Controlled Substance” and evading arrest.  
See
 
Tex. Health & Safety Code Ann
.
 § 481.124 
(Vernon Supp. 2005)
; Tex. Penal Code Ann
. § 38.04 (Vernon 2003).
  Pursuant to a plea agreement, he was sentenced to twelve years’ confinement on the possession/transport charge and two years’ confinement on the evading arrest charge. 

Appellant filed a pro se notice of appeal on January 20, 2006 challenging both convictions.  On January 25, 2006, the trial court entered its certifications of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
Tex. R. App. P.
 25.2(a)(2).  The certification for each appeal states that it “is a plea-bargain case, and the defendant has NO right of appeal” and that appellant “has waived the right of appeal.”
  On January 26, 2006, we notified appellant that the certifications indicating that he had no right to appeal and that he had waived his right to appeal had been filed in this court and that these appeals would be dismissed unless appellant or any party desiring to continue the appeals filed a response showing grounds for continuing the appeals.  
See 
Tex. R. App. P.
 25.2(a)(2), 44.3.  Appellant has not filed a response.

Therefore, in accordance with the trial court’s certifications, we dismiss these appeals.  
See
 
Tex. R. App. P.
 25.2(a)(2), 43.2(f). 



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: March 2, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.